Exhibit 10.2
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [  *  ]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
Agreement No. 98-0228B
AMENDMENT TO LICENSE AGREEMENT 98-0228
This Amendment is made effective as of the 16th day of December, 2008, by and
between Wisconsin Alumni Research Foundation (“WARF”), a nonstock, nonprofit
Wisconsin corporation, and TomoTherapy Incorporated (“TomoTherapy”), a
corporation organized and existing under the laws of Wisconsin.
WITNESSETH
WHEREAS, WARF and TomoTherapy entered into license agreement 98-0228 made
effective February 22, 1999, as amended April 16, 2007, (collectively, the
“Agreement”); and
WHEREAS, WARF and TomoTherapy desire to amend the Agreement to modify and
clarify certain rights and obligations under the Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below and in the Agreement, the parties covenant and agree as follows:

1.  
Appendix B of the Agreement is hereby deleted and replaced with the attached,
revised Appendix B.

2.  
The following is hereby added after the last sentence of Section 2A of the
Agreement as a new paragraph:

“First Right of Refusal. WARF hereby grants to TomoTherapy a first right of
refusal to additional fields not included in the Licensed Field. Such right may
be renewable as described in this Section 2A. If an interested third party
desires to license the Licensed Patents from WARF in a field(s) of use that
falls outside of the Licensed Field, WARF shall notify TomoTherapy of such and
TomoTherapy may opt to add such noticed additional field(s) to the Licensed
Field. TomoTherapy’s first right of refusal shall apply to each opportunity that
arises for WARF to license any additional field(s) not included in the Licensed
Field that has not otherwise been licensed to TomoTherapy or a prior interested
third party. In order to add such noticed additional field(s), TomoTherapy must,
within eight (8) weeks of receiving such notice, both (1) notify WARF in writing
that it is exercising its rights under this Section 2A, indicating to which
noticed additional field(s) TomoTherapy wishes to obtain rights; and (2) provide
WARF with an acceptable Development Plan in the same form as Appendix E,
describing the steps that TomoTherapy believes are necessary to provide products
to the commercial market in the requested fields using the Licensed Patents. If
such notification and Development Plan are not provided within eight (8) weeks,
TomoTherapy’s then current right to include such noticed additional field(s)
shall terminate, and WARF may freely license such noticed additional field(s) to
the interested third party. Upon WARF’s receipt of notice and a Development Plan
reasonably acceptable to WARF, WARF and TomoTherapy shall enter into good faith
negotiations regarding the terms governing the license for said additional
fields. WARF and TomoTherapy shall have three (3) months from the date that WARF
receives notice pursuant to this Section 2A, to negotiate such a license. If
WARF and TomoTherapy fail to enter a license within such time period, WARF shall
be free to license such noticed fields to the interested third party.

 

 



--------------------------------------------------------------------------------



 



3.  
Section 3D(i) of the Agreement is hereby deleted and replaced with the
following:

“(i) In addition to the Section 3B license fee, TomoTherapy agrees to pay to
WARF as “earned royalties” a royalty per Therapy Unit and Upgrade or Option sold
or leased by TomoTherapy at a rate determined in accordance with the following
tables:

      Royalty per Therapy Unit sold:   For the period:
[ * ]% of Selling Price
  Starting on the effective date of this Amendment and ending [ * ]
[ * ]% of Selling Price
  Starting on [ * ] and ending on [ * ]
[ * ]% of Selling Price
  Starting on [ * ] and through the date that no Licensed Patent remains an
enforceable patent

      Royalty per Option or Upgrade sold:   For the period:
[ * ]% of the Selling Price of a Option or Upgrade
  Starting on the effective date of this Amendment and through the date that no
Licensed Patent remains an enforceable patent

4.  
TomoTherapy agrees to pay to WARF [ * ] percent ([ * ]%) of the actual costs
incurred by WARF starting on the effective date of this Amendment for filing,
prosecuting and maintaining the Licensed Patent with WARF Ref. No. P01199US,
“Radiation Detector with Laterally Acting Converters” and its foreign
counterparts, which TomoTherapy requests WARF to file.

5.  
Section 9A of the Agreement is hereby deleted and replaced with the following:

“A. WARF intends to protect the Licensed Patents against infringers or otherwise
act to eliminate infringement, when, in WARF’s sole judgment, such action may be
reasonably necessary, proper, and justified. In the event that TomoTherapy
believes there is infringement of any Licensed Patent under this Agreement which
is to TomoTherapy’s substantial detriment, TomoTherapy shall provide WARF with
written notice that such infringement is occurring including reasonable evidence
of the infringement. WARF shall have the right to determine the best course of
action to resolve such infringement, however, in no event will WARF grant a
license to any such alleged infringer to practice the inventions of the Licensed
Patents thereafter without a sublicense directly from TomoTherapy. Upon request
by WARF, TomoTherapy shall take action, join in an action, and otherwise provide
WARF with such assistance and information as may be useful to

 

 



--------------------------------------------------------------------------------



 



WARF in connection with WARF’s taking such action (if the cause of action arose
during the term of this Agreement and WARF reimburses TomoTherapy for
TomoTherapy’s reasonable out-of-pocket expenses). Any recovery or damages for
infringement or license fees or royalties obtained through any settlement of
infringement claims, except enhanced damages, derived through WARF taking such
action shall be applied as follows: (a) first, to WARF to reimburse WARF for
expenses incurred in litigation or negotiating a settlement, including
reasonable attorneys’ fees, (b) second, to TomoTherapy to reimburse TomoTherapy
for its reasonable expenses in assisting with same, including reasonable
attorneys’ fees, and (c) the balance of any recovery or damages shall be divided
[ * ] percent ([ * ]%) to TomoTherapy and [ * ] percent ([ * ]%) to WARF. If
WARF does not take action to abate the infringement of the Licensed Patents
within [ * ] months of receiving the notice described above, TomoTherapy may
request that WARF do so and WARF’s compliance with TomoTherapy’s request will
not be unreasonably withheld, provided TomoTherapy reimburses WARF each month
for [ * ] percent ([ * ]%) of WARF’s actual incurred expenses in taking such
action. Such expenses may be billed by WARF as frequently as monthly and shall
be paid by TomoTherapy to WARF on a net thirty (30) days basis. Late payments
shall be subject to the interest provisions set forth in Section 3F(i) for late
payments. TomoTherapy shall be reimbursed for its contribution to the cost of
litigation or settlement from the proceeds of such action as described in this
Section 9A. TomoTherapy shall not have the right to bring any infringement
action or enforce the Licensed Patents without WARF’s prior, written consent.”

5.  
The following sentence is hereby added as the last sentence of Paragraph “E” of
Appendix A to the Agreement:

“The Licensed Field explicitly excludes medical applications using Ions.”

6.  
Paragraph “B” of Appendix A of the Agreement is hereby amended to read as such:

“B. “Products” and “Product Unit” shall mean any item or unit that employs or is
in any way produced by the practice of an invention claimed in the Licensed
Patents or that otherwise constitutes infringement of any claims of the Licensed
Patents. Products and Product Units shall be classified either as Therapy Units,
Options or Upgrades.

7.  
Paragraphs “F”, “G”, “H” and “I” are hereby added to Appendix A of the
Agreement:

“F. “Option” or “Upgrade” shall mean any item or unit that employs or is
produced by the practice of an invention claimed in the Licensed Patents or
otherwise constitutes infringement of any claims of the Licensed Patents and is
not a Therapy Unit.”
“G. “Therapy Unit” shall mean any item or unit capable on its own of producing
radiation for the purposes of diagnostics, imaging, or therapy and that employs
or is produced by the practice of an invention claimed in the Licensed Patents
or would otherwise constitute infringement of any claims of the Licensed
Patents.”

 

 



--------------------------------------------------------------------------------



 



“H. “Selling Price” shall mean, in the case of Products that are sold or leased,
the invoice price to the end user of Products (regardless of uncollectible
accounts) less any shipping costs, allowances because of returned Products,
sales taxes, software or hardware non-obsolescence packages (that do not contain
the inventions of the Licensed Patents), or any amounts attributable to the
purchase of service plans. The “Selling Price” for a Product that is transferred
to a third party for promotional purposes without charge or at a discount shall
be the average invoice price to the end user of that type of Product during the
applicable calendar quarter.”
“I. “Ion” shall mean an atom or a group of atoms that has acquired a net
electric charge by gaining or losing one or more electrons.”

8.  
TomoTherapy agrees to pay to WARF an amendment fee of $[ * ], and patent expense
reimbursement of $[ * ] for U.S. and foreign patent prosecution expenses
incurred up to the effective date of this Amendment within thirty (30) days of
Licensee’s execution of this Amendment.

9.  
Except as otherwise provided in this Amendment, all terms and conditions
previously set forth in the Agreement shall remain in effect as set forth
therein and all defined terms used in this Amendment shall have the same meaning
as indicated in the Agreement. In the event that this Amendment and the
Agreement are inconsistent, the terms and provisions of this Amendment shall
supercede the terms and provisions of the Agreement, but only to the extent
necessary to satisfy the purpose of this Amendment. Each party hereto represents
to the other that it has the full authority to execute, deliver and perform this
Amendment in accordance with its terms.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment on the
dates indicated below.

              WISCONSIN ALUMNI RESEARCH FOUNDATION        
 
           
By:
  /s/ Craig Christianson       Date: 12/23/08
 
 
 
Craig Christianson,
Director of Licensing        
 
            TOMOTHERAPY INCORPORATED        
 
           
By:
  /s/ Frederick A. Robertson
 
Name & Title: Frederick A. Robertson,
Chief Executive Officer       Date: 12/18/08 


WARF Ref: Swerdloff — P91009US

 

 



--------------------------------------------------------------------------------



 



Appendix B
Licensed Patents

                              REFERENCE       PATENT     ISSUE     APPLICATION  
NUMBER   COUNTRY   NUMBER     DATE     SERIAL NUMBER  
 
                            METHOD AND APPARATUS FOR RADIATION THERAPY
(SWERDLOFF Stuart J, MACKIE Thomas R, HOLMES Timothy W )
 
                           
P91009US
  UNITED STATES     5,317,616       5/31/94          
P91009AU
  AUSTRALIA     661,640       12/12/95          
P91009BE
  BELGUIM     0561533               93301672.7  
P91009CA
  CANADA     2091275               2091275  
P91009DE
  GERMANY     69319010.9                  
P91009EP
  EPO                     10/715986  
P91009FR
  FRANCE     0561533               93301672.7  
P91009GB
  GREAT BRITAIN     0561533               93301672.7  
P91009IL
  ISRAEL     104896       5/1/97          
P91009JP
  JAPAN     3522300               5-58983  
P91009KR
  SOUTH KOREA     10-273183               4146/1993  
P91009MX
  MEXICO                     931495  
P91009NL
  NETHERLANDS     0561533               93301672.7  
P91009NZ
  NEW ZEALAND     247042       6/4/96          

 

 



--------------------------------------------------------------------------------



 



RADIATION THERAPY SYSTEM WITH CONSTRAINED ROTATIONAL FREEDOM (SWERDLOFF Stuart
J, MACKIE Thomas R, HOLMES Timothy W)

                             
P92135US
  UNITED STATES                     08/071742  
P92135EP
  EPO     0703805       3/25/98       94920124.8  
P92135DE
  GERMANY     69409234.7       3/25/98       94920124.8  
P92135FR
  FRANCE                     94920124.8  
P92135GB
  GREAT BRITAIN                     94920124.8  
P92135IL
  ISRAEL                     109960  
P92135JP
  JAPAN     8-511452       12/03/96          
P92135NL
  NETHERLANDS                     94920124.8  
 
                           

RADIATION THERAPY SYSTEM (SWERDLOFF Stuart J, MACKIE Thomas R, HOLMES Timothy W)

                             
P92136EP
  EPO                     97113658.5  
P92136NL
  NETHERLANDS     081006       9/27/00       081006  
P92136GB
  GREAT BRITAIN     081006       9/27/00       081006  
P92136FR
  FRANCE     081006       9/27/00       081006  
P92136DE
  GERMANY     69416587.5       9/27/00       081006  

 

 



--------------------------------------------------------------------------------



 



RADIATION THERAPY SYSTEM WITH CONSTRAINED ROTATIONAL FREEDOM (SWERDLOFF Stuart
J, MACKIE Thomas R, HOLMES Timothy W)

                             
P92137DE
  GERMANY     69416587.5       2/17/99       94920125.5  
P92137EP
  EPO     0702839       2/17/99       94920125.5  
P92137FR
  FRANCE     0702839       2/17/99       94920125.5  
P92137GB
  GREAT BRITAIN     0702839       2/17/99       94920125.5  
P92137IL
  ISRAEL                     109961  
P92137JP
  JAPAN     8-511453       12/03/96          
P92137NL
  NETHERLANDS     0702839       2/17/99       94920125.5  

RADIATION THERAPY SYSTEM (SWERDLOFF Stuart J, MACKIE Thomas R, HOLMES Timothy W)

                             
P92138EP
  EPO     0810005       9/27/00       97113657.7  
P92138GB
  GREAT BRITAIN     0810005       9/27/00       97113657.7  
P92138FR
  FRANCE     0810005       9/27/00       97113657.7  
P92138NL
  NETHERLANDS                     97113657.7  
P92138DE
  GERMANY     69426036.6       9/27/00       97113657.7  

DYNAMIC COLLIMATOR FOR RADIATION THERAPY (SWERDLOFF Stuart J, MACKIE Thomas R,
HOLMES Timothy W, RECKWERDT Paul J)

                             
P92138US
  UNITED STATES     5,442,675       8/15/95          

VERIFICATION SYSTEM FOR RADIATION THERAPY (SWERDLOFF Stuart J, MACKIE Thomas R,
HOLMES Timothy W)

                             
P92140US
  UNITED STATES     5,394,452       2/28/95          
P92140IL
  ISRAEL                     109962  

 

 



--------------------------------------------------------------------------------



 



MULTI-LEAF RADIATION ATTENUATOR FOR RADIATION THERAPY (SWERDLOFF Stuart J,
MACKIE Thomas R, HOLMES Timothy W)

                             
P92142US
  UNITED STATES     5,351,280       9/27/94          
P92142DE
  GERMANY     69410463.9       5/20/98       94920712.0  
P92142EP
  EPO     0703806       5/20/98       94920712.0  
P92142FR
  FRANCE     0703806       5/20/98       94920712.0  
P92142GB
  GREAT BRITAIN     0703806       5/20/98       94920712.0  
P92142IL
  ISRAEL                     109962  
P92142JP
  JAPAN     3553943       5/14/04       7-502084  
P92142NL
  NETHERLANDS     0703806       5/20/98       94920712.0  

MULTI-LEAF RADIATION ATTENUATOR FOR RADIATION THERAPY WITH VERIFICATION SYSTEM
(SWERDLOFF Stuart J, MACKIE Thomas R, HOLMES Timothy W)

                             
P92143EP
  EPO     0832669       8/18/04       97100108.6  
P92143NL
  NETHERLANDS     0773042       10/6/04       97100108.6  
P92143GB
  GREAT BRITAIN     0773042       10/6/04       97100108.6  
P92143FR
  FRANCE     0773042       10/6/04       97100108.6  
P92143DE
  GERMANY     69434055.6       8/18/04       97100108.6  

MULTI-LEAF RADIATION ATTENUATOR FOR RADIATION THERAPY (SWERDLOFF Stuart J,
MACKIE Thomas R, HOLMES Timothy W)

                             
P92144EP
  EPO     0832669       8/18/04       97118687.9  
P92144NL
  NETHERLANDS     0832669       8/18/04       97118687.9  
P92144GB
  GREAT BRITAIN     0832669       8/18/04       97118687.9  
P92144FR
  FRANCE     0832669       8/18/04       97118687.9  
P92144DE
  GERMANY     69433954.7       8/18/04       97118687.9  

 

 



--------------------------------------------------------------------------------



 



DELIVERY MODIFICATION SYSTEM FOR RADIATION THERAPY (FITCHARD Edward E, OLIVERA
Gustavo H, RECKWERDT Paul J, MACKIE Thomas R)

                             
P92220JP
  JAPAN  

METHOD AND APPARATUS FOR RADIATION THERAPY (SWERDLOFF Stuart J, MACKIE Thomas R,
HOLMES Timothy W)

                             
P94001US
  UNITED STATES     5,528,650       6/18/96          

DELIVERY MODIFICATION SYSTEM FOR RADIATION THERAPY (FITCHARD Edward E, OLIVERA
Gustavo H, RECKWERDT Paul J, MACKIE Thomas R)

                             
P95061EP
  EPO     0810005       9/27/00       97113657.7  

RADIATION THEATMENT PLANNING METHOD AND APPARATUS (HOLMES Timothy W)

                             
P95083US
  UNITED STATES     5,647,663       7/15/97          

METHOD OF REGISTERING A RADIATION TREATMENT PLAN TO A PATIENT (RECKWERDT Paul J,
MACKIE Thomas R)

                             
P95107US
  UNITED STATES     5,673,300       9/30/97          
P95107CA
  CANADA                     2,207,539  
P95107EP
  EPO     0812605       8/18/04       97303909.2  
P95107JP
  JAPAN                     09-167979  
P95107FR
  FRANCE     0812605       8/18/04       97303909.2  
P95107DE
  GERMANY     0812605       8/18/04       97303909.2  
P95107GB
  GREAT BRITAIN     0812605       8/18/04       97303909.2  
P95107IT
  ITALY     0812605       8/18/04       97303909.2  
P95107NL
  NETHERLANDS     0812605       8/18/04       97303909.2  

 

 



--------------------------------------------------------------------------------



 



RADIATION THERAPY SYSTEM WITH CONSTRAINED ROTATIONAL FREEDOM (SWERDLOFF Stuart
J, MACKIE Thomas R, HOLMES Timothy W)

                             
P95141US
  UNITED STATES     5,548,627       8/20/96          

DYNAMIC BEAM FLATTENING APPARATUS FOR RADIATION THERAPY (SWERDLOFF Stuart J,
MACKIE Thomas R, HOLMES Timothy W)

                             
P95201US
  UNITED STATES     5,625,663       4/29/97          

INTERFACE FOR RADIATION THERAPY MACHINE (SWERDLOFF Stuart J, MACKIE Thomas R,
HOLMES Timothy W)

                             
P95202US
  UNITED STATES     5,661,773       8/26/97          

RADIATION THERAPY SYSTEM WITH CONSTRAINED ROTATIONAL FREEDOM (SWERDLOFF Stuart
J, MACKIE Thomas R, HOLMES Timothy W)

                             
P95254US
  UNITED STATES     5,724,400       3/3/98          

METHOD AND APPARATUS FOR CALIBRATION OF RADIATION THERAPY EQUIPMENT AND
VERIFICATION OF RADIATION TREATMENT (MACKIE Thomas R, RECKWERDT Paul J, MCNUTT
Todd R)

                             
P98069US
  UNITED STATES     6,345,114       2/5/02          

METHOD AND APPARATUS FOR CALIBRATION OF RADIATION THERAPY EQUIPMENT AND
VERIFICATION OF RADIATION TREATMENT (MACKIE Thomas R, RECKWERDT Paul J, MCNUTT
Todd R)

                             
P98167IL
  ISRAEL                     122219  

 

 



--------------------------------------------------------------------------------



 



METHOD USING POST-PATIENT RADIATION MONITOR TO VERIFY ENTRANCE RADIATION AND
DOSE IN A RADIATION THERAPY MACHINE (OLIVERA Gustavo H, KAPATOES Jeffrey M,
MACKIE Thomas R, RECKWERDT Paul J, FITCHARD Edward E, ZACHMAN Julie C)

                             
P99030US
  UNITED STATES     6438202       8/20/02       09/555468  
P99030WO
  W.I.P.O.                   US99/17673  
P99030EP
  EPO                     99940880.0  
P99030AU
  AUSTRALIA     747524       8/29/02       54651/99  
P99030CA
  CANADA     2339270       10/7/03       2339270  
P99030FR
  FRANCE     1100587       8/3/07       99940880.0  
P99030DE
  GERMANY             8/3/07       99940880.0  
P99030GB
  GREAT BRITAIN                     99940880.0  
P99030IL
  ISRAEL                     141203  
P99030JP
  JAPAN     33775992       3/3/06       2000-563348  
P99030KR
  KOREA                     2001-7001600  
P99030MX
  MEXICO     240460       9/22/06       2001-001371  
P99030NL
  NETHERLANDS                     99940880.0  
P99030NZ
  NEW ZEALAND     509666       3/29/04       509666  
P99030SE
  SWEDEN                     99940880.0  

 

 



--------------------------------------------------------------------------------



 



DELIVERY MODIFICATION SYSTEM FOR RADIATION THERAPY (FITCHARD Edward E, OLIVERA
Gustavo H, RECKWERDT Paul J, MACKIE Thomas R)

                             
P99031US
  UNITED STATES     6385286               09/582538  
P99031AU
  AUSTRALIA     746987       8/22/08       54654/99  
P99031CA
  CANADA     2339497       10/7/03       2339497  
P99031DE
  GERMANY     1102611       5/3/06       99940882.6  
P99031EP
  EPO     1102611       5/3/06       99940882.6  
P99031FR
  FRANCE     1102611       5/3/06       99940882.6  
P99031GB
  GREAT BRITAIN     1102611       5/3/06       99940882.6  
P99031IL
  ISRAEL     141204       11/20/07       141204  
P99031IT
  ITALY     1102611       5/3/06       99940882.6  
P99031JP
  JAPAN     3749119       12/9/05       2000-563350  
P99031KR
  KOREA                     2001-7001598  
P99031NL
  NETHERLANDS     1102611       5/3/06       99940882.6  
P99031NZ
  NEW ZEALAND     509667       12/8/03       509667  
P9903MX
  MEXICO     222903       9/23/04       2001-001368  
P99031SE
  SWEDEN     1102611       5/3/06       99940882.6  
P99031WO
  W.I.P.O                   US99/17675  

DELIVERY MODIFICATION SYSTEM FOR RADIATION THERAPY (FITCHARD Edward E, OLIVERA
Gustavo H, RECKWERDT Paul J, MACKIE Thomas R)

                             
P99354EP
  EPO                     05001901.7  
P99354IL
  ISRAEL                     173494  

 

 



--------------------------------------------------------------------------------



 



DELIVERY MODIFICATION SYSTEM FOR RADIATION THERAPY (FITCHARD Edward E, OLIVERA
Gustavo H, RECKWERDT Paul J, MACKIE Thomas R)

                             
P99355JP
  JAPAN                        

DELIVERY MODIFICATION SYSTEM FOR RADIATION THERAPY (FITCHARD Edward E, OLIVERA
Gustavo H, RECKWERDT Paul J, MACKIE Thomas R)

                             
P99357EP
  EPO                        

METHOD USING POST-PATIENT RADIATION MONITOR TO VERIFY ENTRANCE RADIATION AND
DOSE IN A RADIATION THERAPY MACHINE (OLIVERA Gustavo H, KAPATOES Jeffrey M,
MACKIE Thomas R, RECKWERDT Paul J, FITCHARD Edward E, ZACHMAN Julie C)

                             
P99026US
  UNITED STATES     6560311       5/6/03       09/762282  
P99026WO
  W.I.P.O.                   US99/17674  
P99026EP
  EPO     1102610               99940881.8  
P99026AU
  AUSTRALIA     757570       6/19/03       54653/99  
P99026CA
  CANADA     2339534       2/17/04       2339534  
P99026FR
  FRANCE                     99940881.8  
P99026DE
  GERMANY     69934893       11/8/07       99940881.8  
P99026GB
  GREAT BRITAIN                     99940881.8  
P99026IL
  ISRAEL     141292       3/19/06       141292  
P99026JP
  JAPAN     3775993       3/3/06       2000-563349  
P99026KR
  KOREA                     2001-7001599  
P99026MX
  MEXICO     222855       9/22/04       2001-001370  
P99026NL
  NETHERLANDS                     99940881.8  
P99026NZ
  NEW ZEALAND     509668       6/8/04       509668  

 

 



--------------------------------------------------------------------------------



 



METHOD AND APPARATUS FOR CALIBRATION OF RADIATION THERAPY EQUIPMENT AND
VERIFICATION OF RADIATION TREATMENT (MACKIE Thomas R, RECKWERDT Paul J, MCNUTT
Todd R)

                             
P02190US
  UNITED STATES     6636622       10/21/03       10/038379  

MEGAVOLTAGE COMPUTED TOMOGRAPHY DURING RADIOTHERAPY (MACKIE Thomas R, RUCHALA
Kenneth J, OLIVERA Gustavo H)

                             
P99192US
  UNITED STATES     6618467       9/9/03       09/913084  
P99192CA
  CANADA     2368764       3/2/05       2368764  
P99192DE
  GERMANY     60018394.7       3/2/05       00921493.3  
P99192EP
  EPO     1165182       3/2/05       00921493.3  
P99192FR
  FRANCE     1165182       3/2/05       00921493.3  
P99192GB
  GREAT BRITAIN     1165182       3/2/05       00921493.3  
P99192IL
  ISRAEL     145292       1/6/07       145292  
P99192JP
  JAPAN     3746679       12/2/05       2000-609134  
P99192NL
  NETHERLANDS     1165182       3/2/05       00921493.3  
P99192PV
  PROVISIONAL                     60/127630  
P99192SE
  SWEDEN     1165182       3/2/05       00921493.3  
P99192WO
  W.I.P.O                   US00/08291  

 

 



--------------------------------------------------------------------------------



 



RADIATION DETECTOR WITH LATERALLY ACTING CONVERTERS (HINDERER Ralf, KELLER
Harald, MACKIE Thomas R, KAPATOES Jeffrey M, PEARSON David W, RECKWERDT Paul J,
SCHMIDT Richard C)

                             
P01199US
  UNITED STATES     7186986       3/6/07       10/451932  
P01199CA
  CANADA                     2450229  
P01199EP
  EPO                     02742149.4  
P01199PV
  PROVISIONAL                     60/299097  
P01199WO
  W.I.P.O.                   US02/19154  

[ * ]

                             
P02341US
  UNITED STATES                     10/715986  
P02341EP
  EPO                     04755204.7  
P02341WO
  W.I.P.O.                   US2004/018890  
P02341DE
  GERMANY                     04755204.7  
P02341FR
  FRANCE                     04755204.7  
P02341GB
  GREAT BRITAIN                     04755204.7  
P02341NL
  NETHERLANDS                     04755204.7  
P02341SE
  SWEDEN                     04755204.7  

[ * ]

                             
P03220US
  UNITED STATES                     10/702810  
P03220EP
  EPO                     04755202.1  
P03220PV
  PROVISIONAL                     60/478584  
P03220WO
  W.I.P.O.                   US2004/018888  

 

 



--------------------------------------------------------------------------------



 



CORRECTION OF PATIENT ROTATION ERRORS IN RADIOTHERAPY USING COUCH TRANSLATION
(MACKIE Thomas R, BOSWELL Sarah A, JERAJ Robert , KELLER Harald, KISSICK Michael
W, *PEARSON David W, *OLIVERA Gustavo H, *RUCHALA Kenneth J)

                             
P03382US
  UNITED STATES     7302038       11/27/07       10/949831  

[ * ]

                             
P04215US
  UNITED STATES                     11/110461  
P04215PV
  PROVISIONAL                     60/618846  

[ * ]

                             
P07283US
  UNITED STATES                        
P07283WO
  W.I.P.O.                   PCT/US08/55161  

 

 